Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s RCE and IDS filed 12/17/2021, and Remarks/Arguments filed 9/7/2021 have been considered.  Claims 4 and 14 have been cancelled by applicant.  Claims 1-3, 5-13, 15-22 are currently pending.

Response to Arguments
Applicant’s arguments, see page 9, paragraph 3 of the Remarks, filed 9/7/2021, with respect to claims 1-22 have been fully considered and are persuasive in light of the amended base claims 1, 8, 11, and 18 .  The statutory type (35 U.S.C. 101) double patenting rejection of claims 1-22 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a method, comprising:
“the PMI matrix is represented by W = W1 W2 Wf n and
	matrix W1 represents components of a spatial domain orthogonal basis, matrix Wf represents components of a frequency domain orthogonal basis, and matrix W2 has spatial components and frequency components;
2 circularly, such that a target maximum coefficient of matrix W2 is located in a frequency component with a predetermined index;
generating a strongest coefficient indicator indicating the spatial component associated with the maximum coefficient of matrix W2; and
transmitting, to a network device, uplink control information comprising the strongest coefficient indicator and non-zero linear combination coefficients of the shifted matrix, wherein the transmitted non-zero linear combination coefficients exclude the maximum coefficient” in combination with other recited elements in claim 1.

The present application also relates to a method, comprising:
“receiving, at a network device, from a terminal device, uplink control information comprising a strongest coefficient indicator and non-zero linear combination coefficients of a matrix W2 for a pre-coder matrix indicator (PMI) matrix wherein:
the PMI matrix is represented by W = W1 W2 Wf n and
matrix W1 represents components of a spatial domain orthogonal basis, matrix Wf represents components of a frequency domain orthogonal basis, and matrix W2 has spatial components and frequency components,
the received non-zero linear combination coefficients exclude a maximum coefficient, and
the received strongest coefficient indicator indicates a spatial component associated with the maximum coefficient of matrix W2 and wherein the method further comprises:
2, at a position with the spatial component indicated by the strongest coefficient indicator and with a frequency component determined by a predetermined index, assumes a preconfigured value obtained by applying a common scaling to the coefficients of the matrix W2” in combination with other recited elements in claim 8.

The present application also relates to a terminal device, comprising: 
“the PMI matrix is represented by W = W1 W2 Wf n , and matrix W1 represents components of a spatial domain orthogonal basis, matrix Wf represents components of a frequency domain orthogonal basis, and matrix W2 has spatial components and frequency components; 
determine a shifted matrix by shifting the frequency components of matrix W2 circularly, such that a maximum coefficient of matrix W2 is located in a frequency component with a predetermined index; 
generate a strongest coefficient indicator first indication indicating the spatial component associated with the target maximum coefficient of matrix W2; and
transmit, to a network device, uplink control information comprising the first indication strongest coefficient indicator and non-zero linear combination coefficients that exclude the maximum coefficient” in combination with other recited elements in claim 11.

The present application also relates to a network device, comprising:
2 for a pre-coder matrix indicator (PMI) matrix, wherein: 
the PMI matrix is represented by W = W1 W2 Wf n , and
matrix W1 represents components of a spatial domain orthogonal basis, matrix Wf represents components of a frequency domain orthogonal basis, and matrix W2 has spatial components and frequency components,
the received non-zero linear combination coefficients exclude a maximum coefficient, and
the received strongest coefficient indicator indicates a spatial component associated with the maximum coefficient of matrix W2; and
determine state information of the channel, wherein a coefficient of matrix W2 assumes a value of 1 at a position determined by the strongest coefficient indicator and a predetermined index of the matrix W2” in combination with other recited elements in claim 18.

The closest prior art, Rahman et al. (US Publication 2017/0302353 A1), teaches a method and system for transmitting a channel state information (CSI) feedback from a user equipment to a base station, wherein the CSI is based a spatial channel information codebook that comprises at least one of a downlink channel matrix, a covariance matrix of the downlink channel matrix, or at least one eigenvector of the covariance matrix of the downlink channel matrix.  The CSI feedback information is then transmitted over an uplink channel.

A third prior art, Chen et al. (US Publication 2012/0300867 A1), teaches a MIMO system in which the channel feedback model coefficients are obtained by using the time, frequency, and spatial correlations of the channel. 
However, Rahman, Onggosanusi, and Chen, when either taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471